United States Court of Appeals
                     For the First Circuit

No. 15-1177

       HENRY BERNARDO, on behalf of M&K Engineering, Inc.;
    SAMUEL MARINHO FREITAS; RUTH LOPES FREITAS; DANIEL LOPES
    FREITAS; GRACIANE LOPES FREITAS; GRAZIELA LOPES FREITAS,

                     Plaintiffs, Appellants,

                               v.

                    JEH C. JOHNSON, Secretary,
          United States Department of Homeland Security;
 LORETTA LYNCH, Attorney General; ALEJANDRO MAYORKAS, Director,
  United States Citizenship and Immigration Service; GREGORY A.
    RICHARDSON, Director, Texas Service Center; RON ROSENBERG,
    Acting Chief, Administrative Appeals Office, United States
               Citizenship and Immigration Service,

                     Defendants, Appellees.


                          ERRATA SHEET

     The opinion of this Court issued on January 29, 2016, is
amended as follows:

     On page 18, lines 8–9, ""agency's understanding of 'good and
sufficient cause.'"" is replaced with "agency's understanding of
"good and sufficient cause.""

     On page 27, line 4 of the footnote on that page, "encompass"
is replaced with "engulf".